782 N.W.2d 344 (2009)
2009 ND 216
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 5, with Chambers in Bismarck, North Dakota, South Central Judicial District.
No. 20090345.
Supreme Court of North Dakota.
December 22, 2009.
PER CURIAM.
[¶ 1] On November 6, 2009, the Honorable Robert O. Wefald, Judge of the District Court, with chambers in Bismarck, South Central Judicial District, notified this Court of his intention not to seek reelection when his current term expires December 31, 2010. Under Section 27-05-02.1(2), N.D.C.C., Judge Wefald's declaration of his intention not to seek reelection will create a vacancy in District Judgeship No. 5 in the South Central Judicial District.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] Under N.D. Sup.Ct. Admin. R. 7.2, notice of a written consultation with the attorneys and judges of the South Central Judicial District was posted November 18, 2009, on the website of the Supreme Court. Notice was also electronically provided to all presiding judges of the state. Written comments on the vacancy were permitted through December 21, 2009. For purposes of the consultation provided for under Section 27-05-02.1, N.D.C.C., this procedure is sufficient for determining the disposition of this vacancy.
[¶ 4] A Report containing population and caseload trends, and other criteria identified in N.D. Sup.Ct. Admin. R. 7.2, Section 4, was filed November 20, 2009, by the South Central Judicial District.
[¶ 5] Under the criteria of Section 4 of N.D. Sup.Ct. Admin. R. 7.2, the Court has considered all submissions received by the Court and its own administrative records on state-wide weighted caseload data.
[¶ 6] Based on the record before us, this Court determines this office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship No. 5 at Bismarck in the South Central Judicial District be filled, that an election for this office be held, and that this office appear on the 2010 primary and general election ballots in North Dakota.
[¶ 8] GERALD W. VANDE WALLE, C.J., CAROL RONNING KAPSNER, MARY MUEHLEN MARING, DANIEL J. CROTHERS and DALE V. SANDSTROM, JJ., concur.